DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of application No. 15/220,159, filed on Jul. 26, 2016, now Pat. No. 10,829,598, which is a continuation of application No. 14/308,526, filed on Jun. 18, 2014, now Pat. No. 9,428,744, which is a continuation-in-part of application No. PCT/FR2012/053014, filed on Dec. 20, 2012.
Claims 1-6 are pending. 


Claim Objections

Claims 1-6 are objected to because of the following informalities:  
Claims 1-4 recite in part … polymer/biological entity… although later recite an enzyme. It appears Applicant could amend to recite …polymer and enzyme alloy…, or …polymer and biological entity allow… or other suitable claim language. 
Claims 2-6 are subsumed by this objection because of their dependence. 
Claim 6 recites in part …polymer/enzyme alloy… although claim 1 recites … polymer/biological entity… It appears claims 1 and 6 should recite consistent limitations. 
Claims 2-4 recite in part … enzyme/polymer weight ratio… although it appears Applicant could recite … enzyme to polymer weight ratio… or …enzyme:polymer weight ratio…  or other suitable claim language. 
Appropriate correction and/or clarification is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,829,598 in view of Raku et al. (JP 2006-036899). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1: US ‘598 claims a process for preparing a polymer/biological entity alloy comprising a step of selecting polylactic acid (a polyester), selecting an enzyme that degrade said polymer, and step of mixing enzyme and polymer at a temperature T corresponding to the melting temperature of the polymer, and extruding performed in a twin screw extruder. However, US ‘598 does not claim a copolyester.   
Raku discloses a method of preparing a polymer/biological entity alloy, comprising mixing a polymer or copolymer of lactic acid ([0007] Raku) (equivalent to a copolyester) and an enzyme, e.g. proteinase K (equivalent to an enzyme that degrade the polymer).

Regarding claims 2-6: See claims 2-6 of US ‘598. 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,428,744 in view of Breitenbach et al. (US 6,318,650). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1: US ‘744 claims a process for preparing a polymer/biological entity alloy comprising a step of selecting polycaprolactone (a polyamide), selecting an enzyme of a lipase that degrade said polymer, and step of mixing enzyme and polymer at a temperature T corresponding to the melting temperature of the polymer, and extruding performed in a twin screw extruder. Claim 5 of US ‘744 claims the mixing comprises a heat treatment of extrusion.  However, US ‘744 does not claim the mixing is performed in a twin screw extruder. 

Regarding claims 2-3: Claim 6 of US ‘744 claims the biological entities/polymer weight ratio is between about 0.1 % and about 10%, which is equivalent to a ratio of enzyme /polymer of about 0.1:100 to about 10:100. 
See claim 5: The extruder is a co-rotating twin screw extruder (see claim 8 of Breitenbach).
Regarding claim 6: Claim 10 of US ‘744 claims a polymer/biological entities alloy that may be obtained via the process




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Raku et al. (JP 2006-036899) in view of Chou et al. (US 2007/0259195). 
Regarding claim 1: Raku discloses a method of preparing a polymer/biological entity alloy, comprising mixing a polymer or copolymer of lactic acid ([0007] Raku) (equivalent to a copolyester) and an enzyme, e.g. proteinase K (equivalent to an enzyme that degrade the polymer). 
Raku mentions the method comprises melt kneading the mixture ([0011] Raku), although doesn’t specifically mention the extrusion is performed at a temperature (T) corresponding to the melting point of PLA. However, the heating temperature wherein the enzyme and polymer are mixed can range from 20 to 250 °C. ([0011] Raku), which is well within the same temperature range of the working examples of the present invention. Further, the same polymer of PLA is used in both the present invention as 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Raku doesn’t specify the extruder is a twin screw extruder. 
Chou is directed to PLA composition which can contain additives ([0038] Chou). The composition is melt mixed utilizing a twin screw extruder. One skilled in the art would have been motivated to have utilized a twin screw extruder as the extruder of choice in Raku to form a bundle of strips, which may then be cut or pelletized to form particulates ([0039] Chou). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a twin screw extruder as the extruder of choice in Raku. 
Regarding claims 2-4: The amount of component (A) to component (B) (equivalent to a biological entities / polymer ratio) is 0.01 to 10 mass % ([0006] Raku) (equivalent to 0.1:100 to 10:100). 
Regarding claim 6: A polymer/biological entity alloy made by the process is disclosed throughout Raku. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raku et al. (JP 2006-036899) and Chou et al. (US 2007/0259195 A1) as applied to claim 1 above and further in view of Silvi et al. (US 2007/0225479 A1).
The limitations of Raku and Chou regarding claim 1 above are incorporated here by reference.
Regarding claim 5: The combination of Raku in view of Chou doesn’t mention a twin screw extruder that is a co-rotating.
Silvi is directed to a process that comprises extrusion performed by either a twin screw co-rotating extruder, single screw extruder. 
At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute a single screw extruder for a twin screw counter rotating extruder and would have been motivated to do so because they are art recognized equivalents used for the same purpose of extrusion processes and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Raku et al. (JP 2006-036899) in view of Breitenbach et al. (US 6,318,650). 
Regarding claim 1: Raku discloses a method of preparing a polymer/biological entity alloy, comprising mixing a polymer or copolymer of lactic acid ([0007] Raku) (equivalent to a copolyester) and an enzyme, e.g. proteinase K (equivalent to an enzyme that degrade the polymer). 
Raku mentions the method comprises melt kneading the mixture ([0011] Raku), although doesn’t specifically mention the extrusion is performed at a temperature (T) corresponding to the melting point of PLA. However, the heating temperature wherein the enzyme and polymer are mixed can range from 20 to 250 °C. ([0011] Raku), which is well within the same temperature range of the working examples of the present invention. Further, the same polymer of PLA is used in both the present invention as well as Raku. Hence, Raku clearly teaches a range of temperatures which include the extrusion is performed at a temperature (T) corresponding to the melting point of PLA. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Raku doesn’t specify the extruder is a twin screw extruder. 
Breitenbach is directed to a process of extruding a composition comprising bioactive substances including enzymes (col. 5 l. 63 Breitenbach) in a polymer matrix including polylactic acid (col. 7 ll. 7-12 Breitenbach). The composition is extruded by use of a twin screw extruder. One skilled in the art would have been motivated to have 
Regarding claims 2-4: The amount of component (A) to component (B) (equivalent to a biological entities / polymer ratio) is 0.01 to 10 mass % ([0006] Raku) (equivalent to 0.1:100 to 10:100). 
Regarding claim 5: The extruder is a co-rotating twin screw extruder (see claim 8 of Breitenbach). 
Regarding claim 6: A polymer/biological entity alloy made by the process is disclosed throughout Raku. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768